Citation Nr: 0711975	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  01-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as a residual of back injury.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The appellant had alternating periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
from July 1976 to March 1997 in the Army National Guard, to 
include periods of ACDUTRA from October 8, 1976 to May 4, 
1977 and from May 9, 1987, to May 20, 1987.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 decision that, 
among other things, denied service connection for 
degenerative disc disease (DDD) of the lower back.  The 
appellant filed a notice of disagreement (NOD) in December 
1999.  Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) (addressed in more detail below), the RO readjudicated 
the claim for service connection, denying it on the merits, 
and issued a statement of the case (SOC) in June 2001.  The 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in July 2001.  In that 
document, the appellant noted that he had consistently 
claimed that his back disability resulted from an injury 
while on ACDUTRA, and the Board has so characterized the 
issue on the title page of this decision.  In April 2002, the 
RO issued a supplemental SOC (SSOC), reflecting its continued 
the denial of the claim.  In a December 2002 decision, the 
Board also denied the claim on the basis that the criteria 
for service connection were not met.

The appellant appealed the December 2002 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2003 joint motion to the Court, 
counsel for both parties requested that the December 2002 
Board decision be vacated and remanded for the Board to 
address whether the duty to notify as set forth in the VCAA 
had been satisfied, and for the Board to consider and discuss 
the presumptions of soundness and aggravation in this case.  
See Joint Motion, pp. 4-5.  In an October 2003 order, the 
Court granted the parties' motion, and the matter on appeal 
was thereafter returned to the Board for further proceedings 
consistent with the joint motion.

In April 2004 and, again, in November 2004, the Board, in 
turn, remanded the claim to the RO to afford the appellant 
due process. The July 2004 and May 2005 SSOCs reflect the 
RO's continued denial of the claim, after which the matter 
was returned to the Board.

In September 2005, the Board again remanded the claim, in 
order to ascertain whether the appellant desired an RO 
hearing.  However, in a January 2006 letter, the appellant's 
attorney indicated that the appellant could not appear at the 
scheduled RO hearing, and that he waived his right to such a 
hearing.

In its September 2005 remand, the Board also noted that in a 
January 2002 rating decision, the RO had denied claims for 
service connection for residuals of gall bladder surgery, 
residuals of fracture of the mandible, bronchitis, and Rocky 
Mountain spotted fever, and that an April 2002 NOD clearly 
expressed disagreement with those determinations.  As the 
claims file did not reflect issuance of a SOC as to those 
claims, the Board remanded those matters to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  In the remand, the Board indicated that, to obtain 
appellate review of those issues, a perfected appeal would 
have to be filed.  See 38 U.S.C.A. § 7105(d)(3) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.200, 20.202 (2006).  The RO 
issued a SOC as to these issues in July 2006, indicated in 
its cover letter that to complete his appeal, the appellant 
needed to file a formal appeal, and enclosed a VA Form 9 to 
assist the appellant in doing so.  However, there is no 
substantive appeal as to those issues in the claims file, so 
they are not before the Board.

The RO subsequently continued the denial of the claim for 
service connection for a low back disability (as reflected in 
a December 2006 SSOC), and returned this matter to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant's only military service was National Guard 
ACDUTRA and INACDUTRA, and service connection has not been 
established for any disability.

3.  The appellant is not a "person employed in the active 
military, naval, or air service for six months or more" or a 
"veteran", as those terms are defined in the applicable 
statute and regulations, and the presumption of soundness, 
which applies only to such individuals, is therefore 
inapplicable in this case.

4.  The presumption of aggravation applies only where there 
has been an increase in disability during "active military, 
naval, or air service"; as the appellant's ACDUTRA and 
INACDUTRA do not fall within the definition of active 
military, naval, or air service as defined in the applicable 
statute and regulations, the presumption of aggravation is 
inapplicable in this case.

5.  The preponderance of the competent evidence reflects that 
the appellant's preexisting back condition, congenital 
sacralization/developmental spinal stenosis, constituted a 
"congenital or developmental disorder or defect," and that 
the appellant's current low back disability is not the result 
of aggravation of this constitutional or developmental 
disorder or defect by superimposed disease or injury.

6.  The competent and persuasive medical evidence establishes 
that there is otherwise no etiological relationship between 
the appellant's currently diagnosed low back disability and 
his ACDUTRA or INACDUTRA, to include his May 1987 back 
injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1132, 
1153, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.2, 
3.6, 3.303, 3.306(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As noted, the joint motion instructed that the Board address 
whether the duty to notify had been satisfied under the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2006)).  That statute includes 
enhanced duties to notify and assist claimants for VA 
benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the appellant's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in March and October 2005 letters, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a low back disability, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  A March 
2006 letter informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the December 2006 SSOC reflects readjudication of 
the claim.  The December 2006 SSOC also included the text of 
38 C.F.R. § 3.6 (2006), which defines the terminology 
relating to veteran status, including active military 
service, active duty, ACDUTRA, and INACDUTRA.  Moreover, as 
discussed below, although this claim turns partly on the fact 
that the appellant is not a veteran under applicable legal 
authority, the veteran has not been shown to be prejudiced by 
the omission of a discussion of veteran status in the letters 
noted above.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the appellant's 
National Guard service records, private and VA outpatient 
treatment (VAOPT) records, a March 2001 VA examination 
report, and Social Security Administration (SSA) disability 
determination records.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In May 1998, the appellant filed a claim for service 
connection for low back pain. The appellant cited only his 
Army National Guard medical records as relevant evidence.  He 
is not service connected for any disability.

The appellant's report of separation (Form DD-214) and 
National Guard report of separation and record of service 
indicate that he enlisted in the Army National Guard in July 
1976 and the effective date of his separation was March 1997.  
The appellant had initial ACDUTRA from October 8, 1976, to 
May 4, 1977.  Service medical records reflect that, on 
enlistment examination in July 1976, the appellant denied 
recurrent back pain.  On clinical evaluation, his spine was 
assessed. On October 21, 1976, thirteen days after beginning 
active duty for training, the appellant was seen with 
complaints of back pain.  The appellant admitted that he was 
hospitalized three to four weeks prior (during INACDUTRA) for 
a ruptured disc.  The next day, the appellant claimed a 
medical history of disc disease two years prior to service.  
The treating physician diagnosed sacralization of the 
lumbosacral spine and the appellant was referred for 
orthopedic evaluation.  On orthopedic examination, the 
appellant demonstrated full range of motion with complaints 
throughout movement.  The clinician observed a "hysterical 
loss" of sensation in the lower extremities, and voluntary 
guarding. X-ray examination revealed sacralization of the L-5 
vertebrae.  In the final assessment, the clinician determined 
that the appellant was "mentally a 'back' cripple" and 
recommended mental health consultation.

Additional service medical records include the report of an 
annual in-service examination in March 1980, which lists the 
appellant's spine as normal on clinical evaluation.  On 
another annual examination report, dated in July 1984, the 
appellant's spine was listed as normal.  The appellant 
injured his lower back in May 1987 during a period of ACDUTRA 
while handling equipment on a truck.  He was treated at the 
Southeastern General Hospital emergency room (ER) for low 
back pain.  The ER physician diagnosed acute lumbar spasm.  
On May 1987 radiographic examination, the appellant's spine 
appeared normally aligned with the disc spaces well 
maintained.  No compression or abnormality was noted.  The 
reported impression was "normal lumbosacral spine."  Another 
x-ray examination was provided in June 1987, indicating 
narrowing of the L-2 to L-3 disc space with degenerative 
joint disease and left, unilateral sacralization with 
pseudoarthritis.  A line-of-duty investigation was conducted 
in July 1987.  The report indicated that the appellant 
injured his back while in May 1987 while on active duty.  The 
medical diagnosis reported was acute lumbar spasm. The injury 
was determined to have occurred in the line of duty.  The 
possibility of aggravation of a prior back condition was 
determined to be remote.  On July 1988 and February 1993 
annual examinations, the appellant's spine was assessed as 
normal. No defects or diagnoses were reported.  In August 
1995, the appellant underwent an "over-40" examination.  In 
his report of medical history, the appellant denied recurrent 
back pain.

March 1989 to August 1998 VA treatment records from the 
Fayetteville VA Medical Center (VAMC), reflect, among other 
things, treatment for lower back pain.  An x-ray in March 
1994 revealed no evidence of acute bone injury of the spine, 
but there were some degenerative changes observed. On April 
30, 1998, the appellant complained of low back pain radiating 
to his legs. He was diagnosed with chronic low back pain.

May 1999 radiographic examination of the lumbar spine at the 
Womack Army Day Clinic indicated that there was no evidence 
of spinal stenosis or disc protrusion.  On axial views, there 
was no evidence of spinal stenosis or disc protrusion.  The 
appellant's disc spaces were generally narrowed, although 
well hydrated.

A July 1999 decision by the SSA announced the award of Social 
Security disability benefits to the appellant.  For evidence 
of the appellant's low back condition, the administrative 
decision cited only the October 1998 SSA consultative 
evaluation report by T. Lowry, M.D. The SSA decision outlined 
Dr. Lowry's findings on September 1998 examination of the 
appellant.  Dr. Lowry reported the appellant's complaints of 
constant low back pain since service. An x-ray examination of 
the lumbar spine showed evidence of degenerative disc disease 
at the L-2 to L-3, L-3 to L-4, and L-4 to L-5, and lumbar 
spondylosis including facet joint hypertrophy. Dr. Lowry 
diagnosed, inter alia, chronic low back pain.  The SSA 
decision also cited the VA medical report dated April 30, 
1998, when the appellant was seen with complaints of low back 
pain.

By report of contact in August 1999, the appellant indicated 
that the RO had obtained complete service medical records.  
In a statement received in September 2000, the appellant 
denied any statements in service suggesting that his back 
disorder preexisted service.  He added that his back 
disability stemmed only from his May 1987 back injury in 
service.

In January 2001, the appellant submitted treatment records 
from, C. Heinig, M.D., including treatment notes originating 
from the Whiteville Clinic, dated in July 1988.  Dr. Heinig 
indicated that the appellant had a congenital abnormality of 
the spine. The appellant had four normal lumbar vertebrae 
instead of five.  The lumbar vertebrae disc spaces were 
considerably narrowed.  Dr. Heinig added that there was 
evidence of arthritic and degenerative changes of the spinal 
disc.  Dr. Heinig opined that the appellant had developmental 
spinal stenosis, a condition that the appellant had since 
birth, and such condition was obviously aggravated by the in-
service incident of 1987, as described by the appellant.

A VA examination was provided in March 2001.  By implication, 
the VA examiner reviewed the medical evidence of record, as 
such was cited in his report. The VA examiner diagnosed 
lumbosacral degenerative disc disease with narrowed disc 
spaces and small ventral epidural defects of the L-1 to L-5 
vertebrae. The VA examiner cited the May 1999 MRI by the 
Womack Army Day Clinic.  Radiographic examination showed 
partial sacralization of the L-5 vertebra with articulation 
of the transverse process on the left with the sacroiliac 
joint.  There was joint space narrowing at the L-5 to S-1 
interspace.  Degenerative changes were present with 
osteophytic spurring.  No acute bony process was identified.  
The VA examiner opined that there was no causal relationship 
between the appellant's current disability and the history of 
acute back symptoms without any notable imaging findings and 
without persisting symptoms and/or findings for a period of 
years.  The VA examiner added that the appellant's current 
symptoms would not be those of the reported congenital 
sacralization of the lumbar vertebrae.  The final diagnosis 
provided was lumbosacral degenerative disc disease, 
lumbosacral spine, with narrowed disc spaces and small 
ventral epidural defects.

In April 2001, the RO issued a letter regarding VA's duties 
to notify and assist. The RO informed the appellant of the 
elements necessary to substantiate his service connection 
claim.  The RO described the information the appellant was 
expected to identify or submit. Furthermore, the RO informed 
the appellant of the types of evidence it would attempt to 
retrieve on his behalf.  In a subsequent statement, the 
appellant identified sources of relevant medical treatment, 
including Southeastern Regional Medical Center, Bladen County 
Hospital, Dr. Ogden, and Dr. Beck.

The RO obtained treatment records form the Southeastern 
Regional Medical Center. In July 1992, the appellant was 
diagnosed with low back strain following injury when he 
stepped in a hole while on duty in the Army National Guard.  
X-ray revealed mild lumbar spondylosis, with mild 
degenerative spurring present.

In December 2001, the appellant informed the RO that Drs. 
Ogden and Beck no longer held his records. In addition, the 
appellant submitted his medical records from the Blade County 
Hospital.  The hospital records revealed that, in January 
1994, the appellant was treated for low back pain.  The 
appellant was diagnosed with low back pain and he was 
discharged.  Subsequent VAOPT records reflect continued 
treatment for the appellant's low back disability.


III. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2006).

Specific to the appellant's Army National Guard service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 
101(22), (23), (24) (West 2002 & Supp. 2006); 38 C.F.R. § 3.6 
(2006).

Initially, the Board notes that the evidence reflects that 
the appellant has a current low back disability.  This 
evidence includes the March 2001 VA examination report 
diagnosing lumbosacral DDD of the back.  The question on 
which this case turns, however, is the relationship between 
current disability and service.  In the joint motion, the 
parties directed the Board to consider the presumptions of 
soundness and aggravation in considering this matter (pp. 4-
5).  

The back injury that the veteran claims is the cause of his 
current back disability occurred in May 1987, which was not 
during a period of war.  See 38 C.F.R. § 3.2 (2006).  The 
statute defining basic entitlement to service connection for 
peacetime service is 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2006).  The presumption of soundness for purposes of 
38 U.S.C.A. § 1131 applies to "every person employed in the 
active military, naval, or air service for six months or 
more."  38 U.S.C.A. § 1132 (West 2002 & Supp. 2006).  See 
also 38 U.S.C.A. § 1111 (West 2002 & Supp. 2006) (presumption 
of soundness applicable to wartime service connection statute 
applies only to "every veteran").  The term veteran means 
"a person who served in the active military, naval, or air 
service," and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.1(d) (2006).  The 
term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which an individual 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24) (West 2002 & Supp. 2006).  Thus, an 
individual who has served only on ACDUTRA and INACDUTRA must 
establish a service-connected disability in order to achieve 
status as a veteran, or person who served in the active 
military, naval, or air service.  See Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  As noted above, the appellant, 
who served only on ACDUTRA and INACDUTRA, has not established 
service connection for any disability.  Thus, as the 
appellant is neither a veteran nor a person employed in the 
active military, naval, or air service, the presumption of 
soundness does not apply to him.  Id.

As to the presumption of aggravation, 38 U.S.C.A. § 1153 
(West 2002 & Supp. 2006), provides that "a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service" (emphasis 
added).  See also 38 C.F.R. § 3.306(a) (2006).  For the 
reasons stated in the preceding paragraph, as to this 
appellant, there could not have been aggravation of any 
preexisting injury or disease during active military, naval, 
or air service, because, as one who served only on ACDUTRA 
and INACDUTRA and has no service-connected disability, he was 
not employed in active military, naval, or air service.  
Consequently, the presumption of aggravation does not apply 
in this case.

Nevertheless, there is evidence that the veteran had a 
preexisting back condition at the time he began his first 
period of ACDUTRA.  Specifically, the preponderance of the 
competent medical evidence indicates that the appellant had a 
pre-existing back condition-congenital sacralization of the 
lumbar vertebrae and developmental spinal stenosis-before he 
began his National Guard service in July 1976.  This evidence 
includes the October 1976 diagnosis, shortly after the 
veteran began his first period of ACDUTRA, of sacralization 
of the lumbosacral spine, and Dr. Heinig's post-service 
statement many years later reflects a similar finding of 
found congenital sacralization and developmental spinal 
stenosis.  While congenital or developmental disorders or 
defects are not considered disease or injuries under 
pertinent legal authority (see 38 C.F.R. §§ 3.303(c), 4.9. 
(2006)), service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental disorder or defect by 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  
Here, for the following reasons, the preponderance of the 
competent medical evidence in this case establishes that the 
appellant's current low back disability is not due to 
aggravation of his congenital or developmental disorder or 
defect-sacralization congenital sacralization/developmental 
spinal stenosis-by superimposed disease or injury.  

As indicated above, the appellant's service medical records 
indicate that he suffered a back injury in May 1987, and Dr. 
Heinig stated that that the appellant's in-service back 
injury "as described" aggravated his congenital low back 
disability.  However, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Dr. Heinig's opinion appears to 
be inconsistent with the evidence contemporaneous to that 
injury-specifically, the line-of-duty investigation 
conducted a few months later, in July 1987, which concluded 
that the possibility of aggravation of a prior back condition 
was "remote."  The Board also points out that subsequent 
annual examinations in July 1998 and February 1998 revealed 
that the back was normal-suggesting that the appellant's 
current back disability did not actually develop until 
sometime later.

The Board finds that the most probative evidence on the 
medical nexus question is the contrary opinion provided by 
the March 2001 VA examiner.  The VA examiner cited the 
medical evidence associated with the claims file in 
determining that there was no causal relationship between the 
appellant's current disability and his in-service history of 
acute symptoms.  He indicated that the diagnosis underlying 
the appellant's current symptomatology is a diagnosis of 
degenerative etiology, not developmental or congenital 
origin.  The Board assigns more probative value to this 
opinion, clearly based upon a review of the entire record, 
include contemporaneous findings, and sound medical 
principles, than the opinion of Dr. Heinig, which appears to 
have been based only upon the appellant's own reported 
history, and which was contradicted by the other evidence of 
record.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 
(2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006). 

The preponderance of the competent medical evidence also 
reflects that the appellant's current low back disability is 
not otherwise related to any incident of his ACDUTRA or 
INACDUTRA service.  The only medical opinion to specifically 
address this question was that of the physician who conducted 
the March 2001 VA examination, who, after reviewing the 
claims file, found that there was no causal relationship 
between the appellant's current disability and his ACDUTRA 
and INACDUTRA, including the acute symptoms noted in 1987, 
based on the history of acute rather than persistent symptoms 
and the fact that the current low back disability was not 
diagnosed until many years later. 

In adjudicating this claim. the Board has also considered the 
appellant's assertions, including his October 1976 statements 
that he had been hospitalized with a ruptured disc prior to 
service and that he had a medical history of disc disease two 
years prior to service and his more recent statements that 
there was no preexisting back condition and his current back 
disability is related only to his March 1987 injury.  Setting 
aside, for the moment, the inconsistencies between these 
statements, the Board emphasizes that this claim turns on the 
medical matter of etiology of current back disability-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to offer 
probative evidence, on the basis of his assertions alone, on 
a medical matter.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In short, while the appellant may well believe that a 
relationship between current low back disability and military 
service exists, the Board finds that there is no competent, 
persuasive medical evidence to support such a belief and 
that, in fact, the most probative evidence on the question of 
nexus weighs against the claim.

For all the foregoing reasons, the Board concludes that 
service connection for a low back disability, claimed as a 
residual of back injury, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal. See 38 
U.S.C.A § 5107(b) (West 2002 and Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability, claimed as a 
residual of back injury, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


